State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   522981
________________________________

In the Matter of MIKE WHITE,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch, Rose and Mulvey, JJ.

                             __________


     Mike White, Stormville, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III determination finding him guilty of
violating certain prison disciplinary rules. The Attorney
General has advised this Court that the determination has since
been administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
In view of this, and given that petitioner has been granted all
the relief to which he is entitled, the petition must be
dismissed as moot (see Matter of Rodriguez v Prack, 142 AD3d
                              -2-                  522981

1235, 1235 [2016]). Petitioner requests that his $15 reduced
filing fee be refunded, and the record reflects that he paid that
amount (see Matter of Gonzalez v Prack, 140 AD3d 1500, 1501
[2016]).

      McCarthy, J.P., Egan Jr., Lynch, Rose and Mulvey, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $15.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court